DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group III (drawn to method of treatment or prevention), inflammation and the compound 
    PNG
    media_image1.png
    190
    182
    media_image1.png
    Greyscale
 in the reply filed on 3/1/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-3 and 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/1/2021.
Therefore, Claims 6-8 and 14-19 are under examination.

Priority
This application is a CON of 14/906,822, which is the U.S. national stage of PCT/PT2014/000049, filed on July 24, 2014, which claims priority to GB 1313202.2 filed on July 24, 2013, GB 1313203.0 filed on July 24, 2013, and GB 1313204.8 filed on July 24, 2013.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 3/31/2020 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Rejections - 35 USC § 112 
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 is drawn to a method of treatment or prevention of a condition whose development or symptoms are linked to a substrate of the FAAH enzyme.  It is indefinite because it is not clear what condition is intended by the limitation. There is no clear and concise description outlining how one is to determine what conditions are considered to be linked to a substrate of the FAAH enzyme.  One is left guessing how closely associated the development or symptoms of a condition has to be to a substrate of FAAH enzyme in order to fall within the conditions intended for the claimed invention.  One may consider the claimed invention to include conditions such as depression, cancer, obesity, etc. even if there is nothing wrong with the cannabinoid system or with substrates of the FAAH enzyme. On the other hand, another may consider the invention to require an abnormality with the cannabinoid system or with substrates of the FAAH enzyme. Claim 7 recites the limitation “a disorder associated with the endocannabinoid system”.  Similar to the limitation “condition whose development or symptoms are linked to a substrate of the FAAH enzyme” in Claim 6, one skilled in the art would not know how closely associated with the endocannabinoid system a disorder has to be in order to meet the claimed invention.  Therefore, the artisan is not apprised of the metes and bounds of the claimed invention, rendering the claim indefinite.

Claim Rejections - 35 USC § 112 
Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8 and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment , does not reasonably provide enablement for treatment or prevention of a condition whose development or symptoms are linked to a substrate of the FAAH enzyme as generally claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.

As a general principle, the specification must provide enough instruction so that a person of ordinary skill in the art or technology would not have to exercise “undue experimentation” to make and to use the invention.  Factors that are usually considered in deciding whether a specification is sufficient include:
(a) the nature of the invention; (b) the breath of the claims; (c) the state of the prior art; (d) the amount of direction provided by the inventor; (e) existence of working examples; (f) relative skill of those in the art; (g) whether the quantity of experimentation needed to make or use the invention base on the content of the disclosure is "undue"; and (h) the level of predictability in the art (MPEP 2164.01(a)).

1.	The nature of the invention / The breath of the claim:
The nature of the invention is drawn to a method of treatment or prevention of a condition whose development or symptoms are linked to a substrate of the FAAH enzyme, the method comprising the administration, to a subject in need of such treatment or prevention, of a therapeutically effective amount of a compound according to claim 6, i.e., a compound selected from 
    PNG
    media_image2.png
    233
    684
    media_image2.png
    Greyscale
.
The breath of the claims is rather broad. Claim 6, for example, encompasses treatment or prevention of conditions/diseases whose development or symptoms are linked to a substrate of the FAAH enzyme, by administering of a compound from above.  The potential list of conditions/diseases include conditions of homeostasis as well as diseases that are distinct in etiological and pathophysiological factors and include, inter alia, helminthic infections (Liu et al. Journal of Huazhong University of Science and Technology [Medical Sciences], April 2009, Volume 29, Issue 2,  pp 182–186 – 3/31/2020 IDS) and inflammation such as uveitis (Altinsoy et al. A Cannabinoid Ligand, Anandamide, Exacerbates Endotoxin-Induced Uveitis in Rabbits. Association for Ocular Pharmacology and Therapeutics, August 2011; 27(6):545-52 – 3/31/2020 IDS).

2.	The guidance provided by the specification / The existence of the working example:
The specification describes the inhibitory effects of the 3 claimed compounds against FAAH activity in in vivo experiments in normal mice.  However, the specification fails to treat a single disease or condition encompassed by the claimed invention, i.e., one whose development or symptoms are linked to a substrate of the FAAH enzyme.
However, a patent specification that provides only a starting point or direction for further research is not enabling because it does not provide full and clear terms that teach others how to make and to use an invention that will be discovered sometime in the future.  See Genentech, Inc. v. Novo Nordisk, 108 F.3d 1361, 1366, 42 U.S.P.Q.2d (BNA) 1001, 1005 (Fed. Cir. 1997) (clarifying that the patent monopoly is given in exchange for enabling disclosure, “not for vague intimations of general ideas that may or may not be workable”); see also Brenner v. Manson, 383 U.S. 519, 536, 148 U.S.P.Q. (BNA) 689, 696 (1966) (“[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.”).

3.	State of the prior art and the level of predictability of the art:
It is well known that chronic alcohol use leads to liver diseases such as cirrhosis and hepatitis, i.e., diseases linked to a substrate of FAAH. Data analyzed by others skilled in the art suggests the role of endocannabinoids (EC) in hepatitis is controversial. See Gerald Litwack. Vitamins and Hormones: Anandamide an Endogenous Cannabinoid. London: Elsevier Inc., 2009. Pages 498-499 – 3/31/2020 IDS). Studies in humans contradict those in rodents wherein marijuana use increase the risk for progression of liver fibrosis whereas in rodents, it showed a beneficial effect of protecting hepatic cell injury.  See Id.  A 2009 study (by Liu et al.) showed that levels of the endocannabinoid anandamide were increased in the livers of mice that had experienced schistosomiasis, and that expression of CB1-receptors was also increased. The researchers concluded that this increase occurred due to the EC system being involved in the development of the disease itself; however, it may occur as a response to the disease. If the former, then cannabinoid antagonists could be beneficial; if the latter, then agonists would be more useful.  Furthermore, in a study (by Altinsoy et al.) aimed to investigate the effects of anandamide, an endogenous cannabinoid receptor agonist, on intraocular inflammation in an endotoxin-induced uveitis (EIU) model in rabbits, it was concluded that anandamide exacerbated the disease.  Thus, inhibiting the metabolism of this agent would reasonably lead to increase in its concentration, further exacerbating the disease. 
There is no evidence of record that demonstrates that the 3 compounds of claim 6 can be used to treat any and all conditions and diseases characterized by being linked to a substrate of FAH as claimed.  As stated above, diseases such as uveitis is so linked but is exacerbated by the anandamide.  
Thus, the state of the art is not at a point where the limited data presented in the specification can be extrapolated to treating any and all diseases encompassed by the claims.

4.	The level of skill in the art / The amount of experimentation necessary:
One of ordinary skill in the art is one with access to reagents, tools and equipment used for diagnosing disease, performing tests and/or administering treatment to individuals.  The skilled artisan also has many years of training and experience in either the clinical or laboratory environment or both.  Therefore, it is clear that the level of skill of one in the art is high.  However, this high level of skill is overcome in view of the limited teachings provided by the specification and the unpredictable state of the art, it would require the skilled artisan undue experimentation to make and use the invention commensurate to the scope of the claims.

Double Patenting
Claims 6-8 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,501,447. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are drawn to the instant compounds use in treatment of glaucoma whereas the instant claims are drawn to treatment of a disorder linked to a substrate of FAAH enzyme, which encompasses glaucoma. The compounds are further coadministered with additional actives including anandamide. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS SIMMONS/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629